            Case 4:21-cv-00089-RGE-HCA Document 1 Filed 03/17/21 Page 1 of 7



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA




CENTRAL IOWA CARPENTERS PENSION                              )
PLAN TRUST FUND, a Trust Fund,                               )
                                                             )
             and                                             )
                                                             )
JOHN RAINES, and CHUCK FOLLETT,                              )
TRUSTEES OF THE CENTRAL IOWA                                 )
CARPENTERS PENSION PLAN TRUST FUND                           )
                                                             )
             and                                             )
                                                             )
CENTRAL IOWA CARPENTERS MONEY,                               )
PURCHASE PLAN, a Trust Fund,                                 )
                                                             )
             and                                             )
                                                             )
JOHN RAINES, and CHUCK FOLLETT,                              )
TRUSTEES OF THE CENTRAL IOWA                                 )
CARPENTERS MONEY PURCHASE PLAN ,                             )
                                                             )
                                                             )    No.
                                 Plaintiffs,                 )
                                                             )
             vs.                                             )
                                                             )
WEBER CONSTRUCTION SERVICES, INC.                            )
[SERVE:  Fernando Weber                                      )
         Registered Agent                                    )
         3116 355th St. SW                                   )
         Oxford, IA 52322]                                   )
                                                             )
                                 Defendant.                  )
                                                             )



                                               COMPLAINT

                                                 COUNT I

             Come now Plaintiffs, Central Iowa Carpenters Pension Plan Trust Fund, a Trust Fund,

John Raines and Chuck Follett, duly appointed and acting Trustees for the Central Iowa

Carpenters Pension Plan Trust Fund who are authorized to maintain this action on behalf of the


{00451501;CIC20-137;ADS }
            Case 4:21-cv-00089-RGE-HCA Document 1 Filed 03/17/21 Page 2 of 7



Pension Fund and the other Trustees of the Central Iowa Carpenters Pension Plan Trust Fund,

and, for its cause of action under Count I against Defendant Weber Construction Services, Inc.

(hereinafter referred to as “Defendant”), states:

             1.             This action arises under and jurisdiction is founded on Section 502 and Section

515 of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA"),

29 U.S.C. § 1132 and 29 U.S.C. § 1145.

             2.             Plaintiffs John Raines and Chuck Follett, are duly appointed and acting Trustees

of Central Iowa Carpenters Pension Plan Trust Fund (hereinafter referred to as "Plaintiff Fund")

who are authorized to maintain this action on behalf of the Pension Fund and all the Trustees of

the Central Iowa Carpenters Pension Plan Trust Fund; Plaintiff, Central Iowa Carpenters Pension

Plan Trust Fund, is a trust fund existing and established pursuant to the Labor Management

Relations Act, as amended, Section 302, 29 U.S.C. §186; that said Plaintiff Fund is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. §1002.

             3.             Said Plaintiff Fund was established in December 1977, pursuant to the collective

bargaining agreement entered into between the Des Moines Construction Council, Inc.,

(hereinafter referred to as the "Council") and Local Unions No. 106 of Des Moines, Iowa, and No.

1948 of Ames, Iowa of the United Brotherhood of Carpenters and Joiners of America, AFL-CIO.

             4.             The situs of the Plaintiff Fund is the City of Des Moines, Polk County, Iowa, and all

questions pertaining to the validity, construction, and administration of said Plaintiff Fund shall be

determined in accordance with the laws of the State of Iowa and the aforementioned Federal

laws.

             5.             At all times material herein, Defendant was bound to a collective bargaining

agreement with the North Central States Regional Council of Carpenters, Local Union 106, Des

Moines, Iowa, United Brotherhood of Carpenters and Joiners of America (“Local 106”), which

required employee benefit plan contributions to be paid to the Plaintiff Fund; Defendant thereby


{00451501;CIC20-137;ADS }

                                                              2
            Case 4:21-cv-00089-RGE-HCA Document 1 Filed 03/17/21 Page 3 of 7



became bound by the terms and conditions of the collective bargaining agreement then in effect and

those that would subsequently be in effect.

             6.             The Plaintiff Fund has served the Secretary of the Treasury and the Secretary of

Labor with copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. §

1132(h) by depositing copies of said Complaint in the United States mail, certified mail, addressed

to said Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of

the Complaint.

             7.             Defendant Weber Construction Services, Inc. is an Iowa Corporation doing business

in the State of Iowa and particularly in the Southern District of Iowa; that Defendant at all times

material herein employed carpenter employees performing work covered by the collective bargaining

agreements herein mentioned.

             8.             In the ordinary course of business, Defendant annually engaged in substantial

dollar volume in business with persons, firms and corporations which are engaged in businesses

affecting commerce within the meaning of the Labor Management Relations Act, as amended,

29 U.S.C. § 151, and 29 U.S.C. § 185.

             9.             Carpenter employees of the Defendant were employed under the terms of the

collective bargaining agreement between the Defendant and Local 106 under the terms of which

Defendant agreed, among other things, to pay and contribute to Plaintiff Fund various sums per

hour for each employee covered by and subject to said agreement and to submit written reports

for the hours worked during such preceding month; that said reports should list the names and

hours worked and the amounts contributed for each such employee of Defendant.

             10.            That the Defendant is required by Section 209 of ERISA, 29 U.S.C. § 1059, to

maintain records with respect to each employee sufficient to determine the benefits due or which

may become due to such employees.

             11.            Under the agreement hereinabove mentioned, Defendant likewise agreed, among

other things, to be bound by the terms and provisions of the Trust Agreement, as amended, under
{00451501;CIC20-137;ADS }

                                                            3
            Case 4:21-cv-00089-RGE-HCA Document 1 Filed 03/17/21 Page 4 of 7



which the said Plaintiff Fund is administered and to allow an official agent of the Board of Trustees

of said Plaintiff Fund, upon request, during regular business hours, to inspect and make copies

of any and all records of Defendant pertaining to compensation paid to employees, hours worked

by employees, monies withheld from employees for taxes paid on account of employees and

other records relevant to and of assistance in determining whether Defendant's obligations under

said agreements to make payments to said Plaintiff Fund have been faithfully performed.

             12.            Defendant has failed and refused to submit correct remittance reports and correct

contributions to Plaintiff Fund from January 1, 2017, to date, and Plaintiff Fund is unable to

determine the total amount of contributions owed by Defendant without an accounting of the

books and records of Defendant covering the period January 1, 2017, to date.

             13.            The Plaintiff Fund is without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendant is ordered to specifically

perform all obligations on Defendant's part required to be performed under the collective

bargaining agreement, Trust Agreement, as amended, and herein referred to.

             14.            Defendant is required by Section 515 of ERISA, 29 U.S.C. § 1145 to make fringe

benefit contributions to Plaintiff Fund pursuant to and in accordance with the terms and conditions

of the aforesaid collective bargaining agreement and Trust Agreement, as amended; and this

action is brought by Plaintiff Fund to enforce said Defendant's obligations under Section 515 of

ERISA.

             15.            That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Plaintiff

Fund is entitled to a mandatory award of unpaid fringe benefit contributions; interest on said

unpaid fringe benefit contributions as provided for in the aforesaid Trust Agreement, as amended;

liquidated damages as provided for in the aforesaid Trust Agreement, as amended; reasonable

attorneys' fees; and their cost of this action.

             WHEREFORE, Plaintiff prays for the following Orders, Judgments and Decrees:


{00451501;CIC20-137;ADS }

                                                            4
            Case 4:21-cv-00089-RGE-HCA Document 1 Filed 03/17/21 Page 5 of 7



             A.             An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2017, to date;

             B.             For judgment against Defendant in a sum equal to the number of hours found by said

accounting to have been worked and/or paid to employees covered by said agreements times the

hourly amounts due under said agreements for the period January 1, 2017, to date;

             C.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause;

             D.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause;

             E.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. § 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees;

             F.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in

respect to the reporting and payment of fringe benefit contributions to the Plaintiff Fund;

             G.             For judgment against Defendant for costs incurred in this action; and

             H.             For such other relief as the Court may deem appropriate.

                                                        COUNT II

             Come now Plaintiffs, Central Iowa Carpenters Money Purchase Plan, a Trust Fund, and

John Raines and Chuck Follett, duly appointed and acting Trustees of the Central Iowa

Carpenters Money Purchase Plan who are authorized to maintain this action on behalf of the

Money Purchase Plan and all the Trustees of the Central Iowa Carpenters Money Purchase Plan,

and, for their cause of action under Count II against Defendant, state:

             1.             Plaintiffs, John Raines and Chuck Follett, are duly appointed and acting Trustees

of the Central Iowa Carpenters Money Purchase Plan (hereinafter referred to as "Plaintiff Fund")
{00451501;CIC20-137;ADS }

                                                            5
            Case 4:21-cv-00089-RGE-HCA Document 1 Filed 03/17/21 Page 6 of 7



who are authorized to maintain this action on behalf of the Money Purchase Plan and all the

Trustees of the Central Iowa Carpenters Money Purchase Plan; Plaintiff Central Iowa Carpenters

Money Purchase Plan is a trust fund existing and established pursuant to the Labor Management

Relations Act, as amended, Section 302, 29 U.S.C. 186; that said Plaintiff Fund is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. 1002.

             2.             Said Plaintiff Fund was established on June 15, 1976, pursuant to the pursuant to

the collective bargaining agreement entered into between the Des Moines Construction Council,

Inc., (hereinafter referred to as the "Council") and Local Union No. 106 of Des Moines, Iowa, of

the United Brotherhood of Carpenters and Joiners of America, AFL-CIO.

             3.             The Plaintiff Fund hereby incorporate, adopt and make part hereof all of the

allegations of Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten

(10), Eleven (11), Twelve (12), Thirteen (13), Fourteen (14), and Fifteen (15) of Count I of the

within Complaint.

             WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

             A.             An Order directing that an accounting be made of Defendant's books and records

to determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2017, to date;

             B.             For judgment against Defendant in a sum equal to the number of hours found by said

accounting to have been worked and/or paid to employees covered by said agreements times the

hourly amounts due under said agreements for the period January 1, 2017, to date;

             C.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause;

             D.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause;




{00451501;CIC20-137;ADS }

                                                            6
            Case 4:21-cv-00089-RGE-HCA Document 1 Filed 03/17/21 Page 7 of 7



             E.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. § 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees;

             F.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreement and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiff Fund;

             G.             For judgment against Defendant for costs incurred in this action; and

             H.             For such other relief as the Court may deem appropriate.



                                                  ARNOLD, NEWBOLD, SOLLARS & HOLLINS, P.C.


                                                  /s/ Bradley J. Sollars
                                                  Bradley J. Sollars, Bar No. AT0007502
                                                  1100 Main Street, Suite 2001
                                                  Kansas City, Missouri 64105
                                                  (816) 421-5788
                                                  FAX (816) 471-5574
                                                  Attorneys for Plaintiffs


                                                  /s/ Aaron D. Schuster_______________________
                                                  Aaron D. Schuster, Pro Hac Vice




{00451501;CIC20-137;ADS }

                                                            7
